UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7059


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CALVIN LAVAN CLARK,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:08-cr-00100-F-1)


Submitted:   April 7, 2014                 Decided:   April 10, 2014


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Lavan Clark, Appellant Pro Se.      Jason Harris Cowley,
Jennifer P. May-Parker, Thomas B. Murphy, Rudolf A. Renfer, Jr.,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Calvin Clark filed an 18 U.S.C. § 3582(c)(2) (2012)

motion, seeking the benefit of a recent amendment to the U.S.

Sentencing Guidelines.        The district court denied the motion

because   Clark’s    sentence     was    based    on   his   career   offender

status, not on drug quantity.           Clark moved for reconsideration,

and the district court denied relief.             Clark then filed a second

motion    for    reconsideration,       which    the   district    court    also

denied.   Clark appeals from this order.           We affirm.

           A district court lacks authority to grant a motion to

reconsider its ruling on a § 3582(c)(2) motion.                 United States

v. Goodwyn, 596 F.3d 233, 234 (4th Cir. 2010). Under Goodwyn,

Clark had only one opportunity to seek, through a § 3582(c)(2)

motion, the benefit of the amendment.             See id. at 235-36.        Once

the   district    court   ruled   on    Clark’s   § 3582(c)(2)     motion,    it

lacked authority to grant subsequent relief—either by way of a

second § 3582(c)(2) motion or a motion for reconsideration of

the initial order.

           Accordingly,     we    affirm    the    district     court’s    order

denying Clark’s motion.          We deny the motion for appointment of

counsel and dispense with oral argument because the facts and

legal     contentions       are     adequately         presented      in     the




                                        2
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    3